DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/21 has been entered. 
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 12/10/2020.  The pending claims at this time are 1, 3-5 and 7-15.  Claim 16 is withdrawn to a non-elected invention.  Claim 1 has been modified to add the limitation that the cured matrix does not include plastic. The 112 rejections have been modified as Applicant still has not support for claiming “not including plastic.”
Applicants amendments to the claims have been entered and are made of record. 
The rejection made over EP 1958762 issued to Wimmer is withdrawn and new 112’s and a art rejection is set forth below. 
Claim Rejections - 35 USC § 112
Claims 1, 3-5 and 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, specifically, Applicant has now modified the claim to state wherein the cured matrix material does not include plastic ….Applicant does not have support for such a negative limitation.  Applicant has also not pointed out in their response where support for said amendment is derived from.  Upon reviewing Applicant’s specification this is considered new matter.  Applicant’s specification was reviewed.  The term non-plastic did not show up, however the term plastic shows up 4 times and ¶0009 of the instant specification Applicant themselves state –that the engineering material, which consists of the first component's particles and/or fibers mixed in and/or embedded in the matrix material of the second component, may initially, as an intermediate, be liquid or plastic to viscid, and as such be formable and/or curable.  Thus, it is the conclusion of the Office that Applicant modification to the claim and adding “does not include plastic” raises doubt as to possession of the originally claimed invention at the time of filing.
Claims 1, 3-5, and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “type” in claims 1, 3-5 and 7 is a variable term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5 and 7-15 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPUB 2010/0291822A issued to Netravali.
	Regarding modified Claim 1, where Applicant seeks that a component part for use in a motor vehicle, comprising: a composite engineering material formed as a structural component of a motor vehicle, including: a first component of particles and/or fibers produced from a first renewable raw material, or a first mixture of two or more renewable raw materials, including vegetable-type organic fibers or animal-type organic fibers, wherein the vegetable-type organic fibers are fibers of cotton, hemp, sisal, flax, , wherein the cured matrix material does not include plastic, wherein the particles and/or fibers of the first component are mixed in and/or embedded in the matrix material so as to be held together in a form by the cured matrix material of the second component; Applicant is directed to the teachings of USPUB 2010/0291822A issued to Netravali. 
	Netravali teaches making composites which are biodegradable comprising lignocellulosic reinforcement material impregnated with a starch based resin and cured to form a thermoset composition. In another embodiment of the invention, there is a method of making a biodegradable composition comprising the steps of (a) providing a lignocellulosic reinforcement material; (b) impregnating the lignocellulosic reinforcement material with starch based resin to create an impregnated lignocellulosic reinforcement material; (c) drying the impregnated lignocellulosic reinforcement material; (d) curing the lignocellulosic reinforcement material at a sufficient temperature and a sufficient pressure for a sufficient period of time to produce a thermoset biodegradable composition. [abstract; 0016-0021].  Biocomposites can be used for a range of applications, for example: building materials, structural and automotive parts, absorbents, adhesives, bonding agents and degradable polymers. [0012].  The Biocomposites may be multiply structures or single layer prepreg’s. 
	Regarding Claim 3, where Applicant seeks that the component part according to claim 1, wherein the matrix material is selected from a group consisting of: a vegetable-type organic raw material, a mixture of one or more vegetable-type organic raw 
	Regarding Claim 4, where Applicant seeks that the component part according to claim 3, wherein the vegetable-type organic raw material is lignin or starch, and the animal-type organic raw material is bone glue or gelatin: Applicant is directed to 0013 and claims 4, 5, 24 and 25.
	Regarding Claim 5, where Applicant seeks that the component part according to claim 1, wherein the engineering material is a fibrous composite engineering material wherein fibers constituting the first component are produced from vegetable-type organic fibers or from animal-type organic fibers; Applicant is directed to 0009-0011 where the instant reference the use of natural fibers.  
	Regarding Claim 7, where Applicant seeks that the component part according to claim 6, wherein the animal-type organic fibers are fibers of animal wool, animal fur, or animal hair; Applicant is directed to 0009-0011 where the instant reference the use of natural fibers.  Animal fibers are considered natural fibers.   
	Regarding Claim 8, where Applicant seeks that the component part according to claim 1, wherein the engineering material is a fibrous composite engineering material wherein fibers constituting the first component are provided in the form of spun threads, braided fiber bundles or rovings or of fibrous nonwoven webs, fiber mats, non-crimp 
	Regarding Claim 9, where Applicant seeks that the component part according to claim 3, wherein the engineering material is a fibrous composite engineering material wherein fibers constituting the first component are provided in the form of spun threads, braided fiber bundles or rovings or of fibrous nonwoven webs, fiber mats, non-crimp fabrics or woven fabrics formed thereof; Applicant is directed to 0023-0025, 0076-0078 and 0091.
	Regarding Claim 10, where Applicant seeks that the component part according to claim 1, wherein the component part is a visual- structural component part formed as a self-supporting shaped structure and adapted to have at least one visible surface; Optics are a design aesthetics however, Applicant is directed to 0078-0079 of the instant reference which teaches that the composites may be hot pressed into any desired shaped.
	Regarding Claim 11, where Applicant seeks that the component part according to claim 1, wherein the component part is produced from a component mixture which is shapeable and curable and which consists essentially of the first component and the second component;  Applicant is directed to 0078-0079 of the instant reference which teaches that the composites may be hot pressed into any desired shaped. 
	Regarding Claim 12, where Applicant seeks that the component part according to claim 1, wherein the engineering material, in addition to the first component, comprises textile fibers and/or woven textile fabrics as a further component embedded in the matrix, and the textile fibers and/or woven textile fabrics are produced from a third 
	Regarding Claim 13, where Applicant seeks that the component part according to claim 1, wherein the component part is produced from the engineering material to be entirely of one material; Applicant is directed to 0076-0080 where the instant reference clearly shows that single or multiply or a plurality of the same or additional layers may be used.  
  	Regarding Claim 14, where Applicant seeks that the component part according to claim 1, wherein the component part has a structure with a multi-ply construction; Applicant is directed to 0076-0080 where the instant reference clearly shows that single or multiply or a plurality of the same or additional layers may be used.  
  	Regarding Claim 15, where Applicant seeks that the component part according to claim 14, wherein the multi-ply construction comprises at least a first ply and a second ply, wherein: the first ply comprises an entirely one-material cured particulate and/or composite engineering material, and the second ply comprises a layer or a plurality of layers of a fibrous nonwoven web, woven fabric or non-crimp fabric produced from fibers, or a layer or a plurality of layers of fiber mats, wherein the layer or the plurality of layers are embedded in a matrix material; Applicant is directed to 0076-0080 where the .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPUB 2011/0229698A1 issued to Rasmussen et al.
Rasmussen et al. teach making biodegradable polymeric composition comprising a protein and a first strengthening agent. In some embodiments, a biodegradable polymeric composition further comprises a second strengthening agent. In some embodiments, the invention provides a resin comprising a biodegradable polymeric composition. In certain embodiments, the invention provides a composite comprising a provided resin. [abstract]. Such composites are suitable for applications that do not require high mechanical performance, for example, packaging, product casings, housing and automotive panels, etc. [0004].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP